

115 HRES 477 IH: Expressing the sense of the House of Representatives that a special counsel should be appointed by the Attorney General or his designee to investigate misconduct by former Attorney General Loretta Lynch and former Federal Bureau of Investigation Director James B. Comey with regard to the investigation of former Secretary of State Hillary Clinton for mishandling of classified data and use of an unauthorized email server.
U.S. House of Representatives
2017-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 477IN THE HOUSE OF REPRESENTATIVESJuly 26, 2017Mr. Gaetz (for himself, Mr. Jordan, Mr. Biggs, Mr. Johnson of Louisiana, Mr. Gohmert, Mr. DeSantis, Mr. King of Iowa, Mr. Farenthold, Mr. Rutherford, Mr. Franks of Arizona, Mr. Poe of Texas, Mr. Meadows, Mr. Garrett, Mr. Yoho, Mr. Blum, Mr. DesJarlais, Mr. Perry, Mr. Jody B. Hice of Georgia, Mr. Brat, Mr. Duncan of South Carolina, Mr. Harris, Mr. Mooney of West Virginia, Mr. McKinley, Mr. Gosar, and Mr. Amodei) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing the sense of the House of Representatives that a special counsel should be appointed by
			 the Attorney General or his designee to investigate misconduct by former
			 Attorney General Loretta Lynch and former Federal Bureau of Investigation
			 Director James B. Comey with regard to the investigation of former
			 Secretary of State Hillary Clinton for mishandling of classified data and
			 use of an unauthorized email server.
	
 That it is the sense of the House of Representatives that a special counsel should be appointed by the Attorney General or his designee to investigate the following:
 (1)Then-Attorney General Loretta Lynch directing James B. Comey to mislead the American people by stating that he should refer to the investigation into the mishandling of classified data and use of an unauthorized email server by former Secretary of State Hillary Clinton as a matter, rather than a criminal investigation.
 (2)Leaks by James B. Comey to Columbia University law professor, Daniel Richman, regarding conversations had between President Donald Trump and then-FBI Director James B. Comey, and how the leaked information was purposefully released to lead to the appointment of special counsel, Robert Mueller, a longtime friend of James B. Comey.
 (3)The propriety and consequence of immunity deals given to possible Hillary Clinton co-conspirators Cheryl Mills, Heather Samuelson, John Bentel, and potentially others, by the Federal Bureau of Investigation, during the criminal investigation James B. Comey led into Hillary Clinton’s misconduct.
 (4)The decision by James B. Comey to usurp the authority of then-Attorney General Loretta Lynch in his unusual announcement that criminal charges would not be brought against Hillary Clinton following her unlawful use of a private email server and mishandling of classified information.
 (5)James B. Comey’s knowledge and impressions of any ex-parte conversation between then-Attorney General Loretta Lynch and former President Bill Clinton on June 27, 2016, at a Phoenix airport on a private jet.
 (6)James B. Comey’s knowledge of the company Fusion GPS, including— (A)its creation of a dossier of information about Mr. Donald Trump;
 (B)that dossier’s commission and dissemination in the months before and after the 2016 Presidential Election; and
 (C)the intelligence sources of Fusion GPS or any person or company working for Fusion GPS or its affiliates.
 (7)Any and all potential leaks originated by James B. Comey and provided to author Michael Schmidt dating back to 1993.
 (8)James B. Comey’s knowledge of— (A)the purchase of a majority stake in the company Uranium One by the company Rosatom;
 (B)whether the approval of the sale was connected to any donations made to the Clinton Foundation; (C)what role then-Secretary of State Hillary Clinton played in the approval of that sale; and
 (D)whether the sale could have affected the national security of the United States of America. (9)James B. Comey’s refusal to investigate then-Secretary of State Hillary Clinton regarding—
 (A)selling access to the U.S. State Department through Clinton Foundation donations; (B)Huma Abedin’s dual employment at the State Department and the Clinton Foundation simultaneously; or
 (C)utilization of the State Department to further paid speaking opportunities for her husband. (10)Any collusion between former FBI Director James B. Comey and special counsel Robert Mueller; including—
 (A)the information James B. Comey admitted to leaking to the Columbia University law professor, being intentional such that a special counsel, his longtime friend, Robert Mueller, would be appointed to lead the investigation against the Trump administration; and
 (B)any communication between Robert Mueller and James B. Comey in advance of the Senate Intelligence Committee hearing.
 (11)Whether James B. Comey had any knowledge of— (A)efforts made by any Federal agency—
 (i)to monitor communications of then-candidate Donald Trump; (ii)to assess any knowledge by James B. Comey about the unmasking of individuals on Donald Trump’s campaign team, transition team, or both;
 (iii)to assess the role that former National Security Adviser Susan Rice played in the unmasking of these individuals; or
 (iv)to reveal the purpose served by unmasking any individual or individuals serving on the staff of then-candidate Donald Trump; or
 (B)the dissemination of unredacted information to various intelligence agencies, and any attempts to use surveillance of then-candidate Donald Trump for the purposes of damaging the credibility of his campaign, his Presidency, or both.
				